Judgment of conviction affirmed. Concur — McNally, Stevens and Steuer, JJ.; Breitel, J. P., and Valente, J., dissent and vote to reverse and grant new trial only on the ground that the curtailment of the cross-examination of the witness Weitz required striking of his testimony and an appropriate instruction to the jury. There are other errors in the charge but, in the light of the strong case for the People, those errors would not warrant reversal. Thus the court should have charged the jury on the significance of the claim of privilege by the witness Weitz, if that testimony could have been permitted to stand, and it was injudicious to refer to defendant not claiming to have received a bill of sale or a cheek in payment.